Douglas, J.
The question that has been certified for our consideration is, “Does R.C. 2919.21(A)(3) contemplate ‘support’ to include proper care, feeding and medical attention as well as financial support[?]” For the reasons that follow, we find that the term “support,” as used in R.C. 2919.21(A)(3), applies only to financial support for a dependent parent. Accordingly, we affirm the judgment of the court of appeals.
R.C. 2919.21(A)(3) currently provides:
*13“(A) No person shall abandon, or fail to provide adequate support to:
“(3) The person’s aged or infirm parent or adoptive parent, who from lack of ability and means is unable to provide adequately for the parent’s own support” (Emphasis added.)
The record in this case reveals that appellee used a substantial portion of her savings to provide her mother with a nice home and comfortable surroundings. Appellee also made sure that the house was kept in a clean condition and that her mother was properly fed and clothed. Nevertheless, appellant, the state of Ohio, contends that such support was not enough. Appellant argues that, for purposes of R.C. 2919.21(A)(3), the term “support” includes both financial and nonfinancial considerations. In this regard, appellant asserts that the court of appeals erred in reversing appellee’s convictions because there was evidence that Rosella’s death was caused by appellee’s failure to provide her mother with needed medical attention and care.
However, appellant’s contentions are severely undercut by the 1973 Technical Committee Comment to Am.Sub.H.B. No. 511, which explicitly states that R.C. 2919.21(A)(3) “deals only with nonsupport and contains no elements of neglect or abuse, which are dealt with in section 2919.22 of the Revised Code.” (Emphasis added.) The court of appeals concluded that the comment resolved any uncertainty as to whether the General Assembly intended to include nonfinancial support factors within the purview of R.C. 2919.21(A)(3). Specifically, the court held that “[a] reading of the statute and ensuing comments establishes the legislature intended to require adult children to assume financial responsibility for their aged parents, if the parents lack the financial resources to provide for themselves. The comments specifically state the section contains no elements of abuse and neglect, thereby implying the duty of care imposed by the statute is a purely financial one. The comments further state abuse and neglect are covered by R.C. 2919.22, a section that applies only to child dependents. There is no parallel section in the [Rjevised [C]ode imposing a similar duty upon adult children to care for and protect aged dependent parents.”
We agree with the well-reasoned conclusions reached by the court of appeals. R.C. 2919.21 does not define the term “support,” nor does it provide any guidance with respect to specific legal duties owed by an adult child to a dependent parent. However, the accompanying comment to R.C. 2919.21(A)(3) expressly provides that the statute contains no elements of neglect or abuse. To that end, we can only assume, as did the court of appeals, that the General Assembly intended the term “support” to include only necessary financial assistance for a dependent parent. Clearly, if the General Assembly had intended the term “support” to automatically include additional nonfinancial support factors, it could have easily *14done so. Thus, given the mandates of R.C. 2901.04(A),3 and the Committee Comment to R.C. 2919.21, we find that R.C. 2919.21(A)(3) requires an adult child to provide adequate financial support for his or her dependent parent if the parent is in need of financial assistance and the adult child has the financial means to provide such support.4 The term “support,” as used in R.C. 2919.21(A)(3), does not encompass nonfinancial support considerations. In so holding, we also specifically reject appellant’s suggestion that we should apply the holding and rationale of the Twelfth District Court of Appeals in State v. Holder (1991), 72 Ohio App.3d 374, 594 N.E.2d 981, to the case now before us.
In Holder, the defendant was convicted of nonsupport under R.C. 2919.21(A)(3) for failing to provide his mother with adequate nourishment and medical care. On appeal, the court of appeals affirmed the defendant’s conviction, finding that R.C. 2919.21(A)(3) encompassed financial as well as nonfinancial support considerations. Specifically, the court in Holder held that “[r]eading R.C. 2919.21 in pari materia with R.C. 3113.04[A], it is clear that the legislature contemplated more than simply financial nonsupport and intended a broader definition for the term ‘support’ than that contained in the Committee Comment following R.C. 2919.21. Indeed, it is logical to conclude that such support should include proper care, feeding and medical attention, all of which were lacking as adequately demonstrated by the record herein.” (Emphasis sic.) Id., 72 Ohio App.3d at 376, 594 N.E.2d at 983.
The court of appeals in the case at bar concluded, and we agree, that the Holder court applied an overly expansive interpretation of the term “support,” failing to give little, if any, weight to the comment accompanying R.C. 2919.21(A)(3). In this regard, the court in Holder completely ignored R.C. 2901.04(A), which requires that criminal statutes defining offenses or penalties be strictly construed against the state and liberally construed in favor of the accused. Moreover, the appellate court’s reliance on R.C. 3113.04(A)5 was *15clearly misplaced. Granted, R.C. 3113.04(A) “mentions” R.C. 2919.21. However, R.C. 3113.04(A) simply concerns the proper method and means by which a sentence can be suspended after a conviction under R.C. 2919.21 and before the sentence is actually imposed. To be sure, R.C. 3113.04(A) has no application to the case at bar. In any event, the term “support” is not defined anywhere in R.C. 3113.04(A). Further, although the statute refers to “other dependentes],” nowhere in R.C. 3113.04(A) does it expressly provide that aged or infirm parents who have not received medical attention are in the group of “dependents” at whom the statute is directed. Thus, we find the Twelfth District Court of Appeals’ rulings in Holder not well taken.
Furthermore, we agree with appellee that an expansive interpretation of R.C. 2919.21(A)(3), as urged by appellant, could result in continued unwarranted prosecutions of adult children who have elderly parents who may be in need of medical attention or care but have refused to seek treatment for their conditions. The problem is even further compounded if the adult child is separated geographically from his or her elderly parent. Hence, we can only presume that the General Assembly, in enacting R.C. 2919.21(A)(3), was aware of the endless problems that could possibly arise if the term “support” was intended to include nonfinancial factors. See R.C. 1.47.6 Indeed, we do not believe that the General Assembly intended to place adult children in such untenable situations and create fertile grounds for unreasonable and excessive prosecutions.
Based on the foregoing, we agree with the court of appeals in this case that while it appears that appellee failed to provide her mother -with needed medical care, appellee did not violate R.C. 2919.21(A)(3). Absent further guidance by the General Assembly in this area, an adult child’s duty in these types of cases rests upon a moral obligation, not an obligation enforceable by law. Accordingly, we *16affirm the judgment of the court of appeals and order that charges against appellee be dismissed.

Judgment affirmed.

Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.

. R.C. 2901.04(A) states:
“Sections of the Revised Code defining offenses or penalties sha! be strictly construed against the state, and !bera!y construed in favor of the accused.”


. R.C. 2919.21(D) currently provides:
“It is an affirmative defense to a charge of failure to provide adequate support under division (A) of this section or á charge of failure to provide support established by a court order under division (B) of this section that the accused was unable to provide adequate support or the established support but did provide the support that was within the accused’s abüity and means.”


. R.C. 3113.04(A) currently states:
“Sentence may be suspended if a person, after conviction under section 2919.21 of the Revised Code and before sentence under that section, appears before the court of common pleas in which the conviction took place and enters into bond to the state in a sum fixed by the court at not less than five hundred nor more than one thousand do!ars, with sureties approved by the court, *15conditioned that the person will furnish the child or other dependent with necessary or proper home, care, food, and clothing, or will pay promptly each week for such purpose to the division of child support in the department of human services, a sum to be fixed by the agency. The child support enforcement agency shall comply with sections 3113.21 to 3113.219 of the Revised Code when it fixes the sum to be paid.”


. R.C. 1.47 provides:
“In enacting a statute, it is presumed that:
K * * *
“(C) A just and reasonable result is intended;
“(D) A result feasible of execution is intended.”